OPINION

Per Curiam:

In this appeal from an order denying a pretrial petition for habeas corpus, we believe the unchallenged evidence adduced at the preliminary examination justified the magistrate’s determination that there was probable cause to hold appellant for trial. NRS 171.206. See concurring opinion by Zenoff, J., in Franklin v. State, 89 Nev. 382, 389, 513 P.2d 1252, 1257 (1973). Cf. Callanan v. United States, 364 U.S. 587 (1961); McWilliams v. State, 87 Nev. 302, 486 P.2d 481 (1971).
“[W]e are not now concerned with the prospect that the evidence presently in the record may, by itself, be insufficient to sustain a conviction.” McDonald v. Sheriff, 89 Nev. 326, 327, 512 P.2d 774, 775 (1973).
Other contentions raised by appellant have previously been considered and rejected. McGee v. Sheriff, 86 Nev. 421, 470 P.2d 132 (1970); cf. Johnson v. Sheriff, 89 Nev. 304, 511 P.2d 1051 (1973); Goldsmith v. Sheriff, 85 Nev. 295, 454 P.2d 86 (1969).
The order denying habeas relief is affirmed.